In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-1865
AFM MATTRESS COMPANY, LLC
                                                  Plaintiff-Appellant,
                                 v.

MOTORISTS COMMERCIAL MUTUAL INSURANCE COMPANY,
                                   Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 20 CV 3556 — Manish S. Shah, Judge.
                     ____________________

    ARGUED NOVEMBER 10, 2021 — DECIDED JUNE 16, 2022
               ____________________

   Before MANION, ROVNER, and WOOD, Circuit Judges.
    MANION, Circuit Judge. Motorists Insurance issued a policy
to AFM Mattress with a broad and unambiguous Virus Exclu-
sion. In March 2020 and following, AFM Mattress allegedly
suﬀered losses when it had to close its stores under govern-
ment orders due to the COVID-19 pandemic. AFM Mattress
sued Motorists Insurance for a declaration of coverage. The
judge dismissed the case for failure to state a claim. We aﬃrm.
2                                                No. 21-1865

                        I. Bed bugs?
   AFM Mattress Company ran 52 mattress stores in Indiana
and Illinois. Motorists Commercial Mutual Insurance Com-
pany insured AFM with a policy covering loss of Business In-
come, Extra Expense, and loss due to actions of a Civil Au-
thority.
    The Business Income provision states:
       We will pay for the actual loss of Business In-
       come you sustain due to the necessary “suspen-
       sion” of your “operations” during the “period
       of restoration”. The “suspension” must be
       caused by direct physical loss of or damage to
       property at premises which are described in the
       Declarations and for which a Business Income
       Limit Of Insurance is shown in the Declarations.
       The loss or damage must be caused by or result
       from a Covered Cause of Loss.
    The Extra Expense provision states:
       We will pay Extra Expense (other than the ex-
       pense to repair or replace property) to:
       (1) Avoid or minimize the “suspension” of bus-
           ness and to continue operations at the de-
           scribed premises or at replacement prem-
           ises or temporary locations, including relo-
           cation expenses and costs to equip and op-
           erate the replacement location or temporary
           location.
       (2) Minimize the “suspension” of business if
           you cannot continue “operations”.
No. 21-1865                                                3

   The Civil Authority provision states:
      In this Additional Coverage, Civil Authority,
      the described premises are premises to which
      this Coverage Form applies, as shown in the
      Declarations.
      When a Covered Cause of Loss causes damage
      to property other than property at the described
      premises, we will pay for the actual loss of Busi-
      ness Income you sustain and necessary Extra
      Expense caused by action of civil authority that
      prohibits access to the described premises, pro-
      vided that both of the following apply:
      (1) Access to the area immediately surround-
          ing the damaged property is prohibited by
          civil authority as a result of the damage,
          and the described premises are within that
          area but are not more than one mile from
          the damaged property; and
      (2) The action of civil authority is taken in re-
          sponse to dangerous physical conditions re-
          sulting from the damage or continuation of
          the Covered Cause of Loss that caused the
          damage, or the action is taken to enable a
          civil authority to have unimpeded access to
          the damaged property.
   But the policy also contained a Virus Exclusion:
      A. The exclusion set forth in Paragraph B. ap-
         plies to all coverage under all forms and en-
         dorsements that comprise this Coverage
         Part or Policy, including but not limited to
4                                                 No. 21-1865

           forms or endorsements that cover property
           damage to buildings or personal property
           and forms or endorsements that cover busi-
           ness income, extra expense or action of civil
           authority.
      B. We will not pay for loss or damage caused
         by or resulting from any virus, bacterium or
         other microorganism that induces or is ca-
         pable of inducing physical distress, illness
         or disease.
    AFM puts the occurrence this way: “When the COVID-19
pandemic hit in early 2020 and the governors of Illinois and
Indiana ordered the closure of business throughout their re-
spective states, AFM was forced to cease business activities at
all 52 of its stores.” (Appellant’s Br. at 5.) AFM submitted a
claim for coverage. Motorists denied it.
                   II. Procedural posture
    AFM sought a declaratory judgment in Illinois state court.
Motorists removed the action to district court and then moved
to dismiss based on the Virus Exclusion. The judge dismissed
without prejudice. AFM amended its complaint to add the
doctrine of regulatory estoppel. Motorists moved for dismis-
sal again. The judge dismissed with prejudice, based on the
Virus Exclusion.
   AFM appeals, arguing that regulatory estoppel should
prevent the Virus Exclusion from barring AFM’s claims for
coverage, and arguing that in any event the Virus Exclusion
does not apply to AFM’s claim for Civil Authority coverage.
No. 21-1865                                                       5

                          III. Analysis
A. Standards
    We review de novo a grant of dismissal for failure to state a
claim, accepting all well-pleaded facts as true and drawing all
reasonable inferences in plaintiﬀ’s favor. White v. United Air-
lines, Inc., 987 F.3d 616, 620 (7th Cir. 2021).
    The parties correctly agree Illinois substantive law applies.
Under Illinois law, the general rules of contract interpretation
control interpretation of insurance policies, which are con-
tracts. Scottsdale Ins. Co. v. Columbia Ins. Grp., 972 F.3d 915, 919
(7th Cir. 2020). Our goal is to “ascertain and give eﬀect to the
intention of the parties, as expressed in the policy language.”
Id.
    We read all provisions of the policy together, and allow
meaning to every part of the contract, so no part is mere sur-
plusage. Mkt. St. Bancshares, Inc. v. Fed. Ins. Co., 962 F.3d 947,
954–55 (7th Cir. 2020). We give eﬀect to the plain and ordinary
meaning of unambiguous language. Liberty Mut. Fire. Ins. Co.
v. Clayton, 33 F.4th 442, 447 (7th Cir. 2022). We do not strain to
ﬁnd ambiguity where none exists. See Hobbs v. Hartford Ins.
Co. of the Midwest, 823 N.E.2d 561, 564 (Ill. 2005).
B. Regulatory estoppel and the specter of pandemic
    The language of the Virus Exclusion is broad and clear.
But AFM seeks to avoid the exclusion by invoking the doc-
trine of regulatory estoppel.
  AFM claims that Motorists, through Insurance Services
Oﬃce, Inc., misrepresented the Virus Exclusion to the Illinois
Department of Insurance in 2006 or 2007 so that the regulators
would approve it. ISO made this statement to the regulators:
6                                                      No. 21-1865

       While property policies have not been a source
       of recovery for losses involving contamination
       by disease-causing agents, the specter of pan-
       demic or hitherto unorthodox transmission of
       infectious material raises the concern that insur-
       ers employing such policies may face claims in
       which there are eﬀorts to expand coverage and
       to create sources of recovery for such losses,
       contrary to public intent.
AFM claims this statement is false because property policies
had historically covered losses caused by severe acute respir-
atory syndrome, Escherichia coli, and other health-threaten-
ing organisms. By mischaracterizing the Virus Exclusion—the
argument goes—as merely a clariﬁcation of existing coverage
under property policies, as opposed to an additional exclu-
sion, Motorists secured a reduction of coverage without a cor-
responding reduction in premiums.
    The main problem for AFM is that Illinois does not recog-
nize regulatory estoppel. The New Jersey Supreme Court em-
braced regulatory estoppel some 30 years ago. Morton Int’l,
Inc. v. Gen. Accident Ins. Co., 134 N.J. 1 (N.J. 1993), cert. denied,
512 U.S. 1245 (1994). The doctrine’s basic idea is that insurers
should not get away with saying one thing to an insurance
regulator to gain approval of a provision but saying a diﬀer-
ent thing to an insured seeking coverage. But Illinois has not
adopted the doctrine. See Travelers Ins. Co. v. Eljer Mfg., Inc.,
757 N.E.2d 481, 496 (Ill. 2001) (“Because the words of the pol-
icy are unambiguous, it is unnecessary for this court to con-
sider extrinsic evidence of the policy’s purported meaning.”).
   AFM points us to no Illinois case adopting the doctrine of
regulatory estoppel in this context. This is because there are
No. 21-1865                                                     7

none. Instead, AFM directs us to American States Insurance Co.
v. Koloms, 687 N.E.2d 72 (Ill. 1997). But as AFM admits, Koloms
never mentions “regulatory estoppel.” This is because Koloms
is not about regulatory estoppel.
    In Koloms, a furnace in a two-story commercial building
began emitting carbon monoxide and other noxious fumes.
People inhaled the fumes, became ill, and sued the property
owners. The owners tendered the complaints to their insurer.
The insurer sought a declaration from an Illinois state court
that it had no duty to defend or indemnify the owners because
of a pollution exclusion in the policy:
       This insurance does not apply to:
       …
       ‘Bodily injury’ or ‘property damage’ arising out
       of actual, alleged or threatened discharge, dis-
       persal, release or escape of pollutants … [a]t or
       from premises you own, rent or occupy … .
Koloms, 687 N.E.2d at 74 (quoting insurance policy). The pol-
icy deﬁned “pollutants” as “any solid, liquid, gaseous or ther-
mal irritant or contaminant, including smoke, vapor, soot,
fumes, acids, alkalis, chemicals and waste.” Id.
    Arguing that “pollutants” was unambiguous, the insurer
maintained that the emission of carbon monoxide fumes con-
stituted the “release” of a gaseous “irritant or contaminant,”
so the pollution exclusion applied.
    The Supreme Court of Illinois expressed concern that a
“purely literal interpretation” of the exclusion, “without re-
gard to the facts alleged in the underlying complaints,” would
fail to resolve the issue adequately. Id. at 79. The court said it
8                                                   No. 21-1865

was “troubled” by the “overbreadth” of the exclusion’s lan-
guage and by the “manifestation of an ambiguity which re-
sults when the exclusion is applied to cases which have noth-
ing to do with ‘pollution’ in the conventional, or ordinary,
sense of the word.” Id. The court worried about “potentially
limitless application” of the exclusion. Id. After all, the in-
sureds argued that without some judicially imposed parame-
ters, “irritants” and “contaminants” could include water and
air. Id. at 77–78. The court decided to restrict the exclusion to
only hazards traditionally associated with environmental pol-
lution. Id. at 79.
    The court added extra buttresses to its conclusion by con-
sidering the exclusion’s drafting history, which, according to
the court, showed the insurance industry’s intent to limit the
exclusion to hazards traditionally associated with environ-
mental pollution. In the course of presenting this drafting his-
tory, the court relied heavily on Morton. The Koloms court con-
cluded that the history of the pollution exclusion showed that
the main motivation behind the exclusion’s drafting was
avoiding enormous exposure from environmental litigation.
Id. at 81. Morton illuminated parts of this drafting history.
    But Koloms did not rely on Morton for the regulatory estop-
pel doctrine. Koloms concluded that absurdity prevented the
applicability of the exclusion’s literal language. Koloms turned
to Morton to elucidate the history of the exclusion to show
what the drafters meant by it. But Koloms never hinted at re-
lying on some diﬀerence between what the insurer said to a
regulator and what the insurer said to the insured in court.
     So Illinois has not recognized regulatory estoppel. And
AFM Mattress has shown us no compelling reason to think
Illinois would in this sort of case.
No. 21-1865                                                    9

C. Does the Virus Exclusion apply to Civil Authority cover-
age?
    AFM argues that even if regulatory estoppel does not bar
reliance on the Virus Exclusion, the terms of this exclusion do
not apply to AFM’s claims for business losses arising under
Civil Authority coverage.
    We quoted the Civil Authority coverage provision above.
To paraphrase this provision without nuance: Under the Civil
Authority coverage provision, when a civil authority prohib-
its access to AFM’s insured property in response to certain
dangerous physical conditions at diﬀerent, adjacent property,
and that access-prohibition causes AFM to lose business in-
come or sustain extra expenses, Motorists will pay for this lost
business income and extra expenses.
    AFM argues that under this provision, it is seeking cover-
age for damages it suﬀered from the closure orders issued by
the governors and is not seeking coverage for damages caused
by any virus itself. So, AFM argues, the Virus Exclusion does
not apply to Civil Authority coverage because that exclusion
pertains only to “loss or damage caused by or resulting from
any virus, bacterium or other microorganism that induces or
is capable of inducing physical distress, illness or disease.” In
other words, AFM argues the Virus Exclusion only applies to
losses caused by viruses, but AFM’s loss was caused by the
closure orders, not by the virus.
   But we already foreclosed this argument in Mashallah.
There, two Illinois businesses sought coverage from West
Bend for damages allegedly sustained during the COVID-19
pandemic. Mashallah, Inc. v. West Bend Mut. Ins. Co., 20 F.4th
10                                                    No. 21-1865

311, 317 (7th Cir. 2021). The two policies contained similar vi-
rus exclusions.
   One policy said West Bend would “‘not pay for loss or
damage caused directly or indirectly’” by “‘[a]ny virus … that
induces or is capable of inducing physical distress, illness or
disease.’” Id. at 318 (quoting one policy).
    The other policy said West Bend “‘will not pay for loss or
damage caused by or resulting from any virus … that induces
or is capable of inducing physical distress, illness or disease.’”
Id. (quoting other policy). We found no relevant distinction
between the exclusions.
     We rejected the argument that the coronavirus did not
cause the alleged damages. Id. at 320–21. We recognized that
Illinois generally “‘favors the eﬃcient-or-dominant-proxi-
mate-cause rule in the absence of contrary language in the
policy.’” Id. (quoting Bozek v. Erie Ins. Grp., 46 N.E.3d 362, 368–
69 (Ill. App. Ct. 2015)). “A risk is an eﬃcient or dominant cause
if it ‘sets in motion, in an unbroken causal sequence, the
events that cause the ultimate loss.’” Id. at 321 (quoting Bozek,
46 N.E.3d at 368).
    We concluded that “the novel coronavirus causing the
COVID-19 pandemic led directly to the issuance of the gov-
ernment orders, which the complaint alleges as the cause of
the losses and expenses.” Id. at 321. As we put it, “the virus
set in motion an unbroken causal chain via the government
orders to the purported losses and expenses” and “the coro-
navirus was the reason these orders were promulgated.” Id.
   Here, the Virus Exclusion is nearly identical to those in
Mashallah. We see no reason to distinguish that case. Even
though the coverage provisions at issue there were not
No. 21-1865                                                              11

identical to the Civil Authority coverage provision here, the
Virus Exclusion controls. The virus directly caused the gov-
ernment orders which directly caused the alleged losses. AFM
essentially admits this when it says in its amended complaint
things like: “Illinois Governor J.B. Pritzker issued an executive
order on March 15, 2020 banning all public and private gath-
erings of 50 or more people, in an eﬀort to limit infection and
death resulting from the spread of the virus.” (AFM’s Am.
Compl. at 3.) 1 And: “The March 20th order was again in direct
response to the continued and increasing presence of the coro-
navirus on property or around [AFM’s] premises.” (Id. at 12.)
   Moreover, by the policy’s plain language, Civil Authority
coverage only applies when “a Covered Cause of Loss causes
damage to property other than property at the described
premises … .” (Emphasis added.) The policy deﬁnes “Cov-
ered Cause of Loss” as “direct physical loss unless the loss is
excluded or limited in this policy.” So Motorists agreed to
cover AFM when a Covered Cause of Loss caused damage to
a nearby property, triggering the civil authority to prohibit
access to AFM’s stores. But any damage from a virus was not
a Covered Cause of Loss because of the policy’s Virus Exclu-
sion. So Civil Authority coverage does not apply.
   If all this were not clear enough, the Virus Exclusion itself
says it “applies to all coverage under all forms and

    1 “It was towards the close of the ﬁfth or sixth month of his seclusion,
and while the pestilence raged most furiously abroad, that the Prince Pros-
pero entertained his thousand friends at a masked ball of the most unusual
magniﬁcence. … And these—the dreams—writhed in and about taking
hue from the rooms, and causing the wild music of the orchestra to seem
as the echo of their steps.” Edgar Allan Poe, The Masque of the Red Death
(1842) (https://archive.org/stream/themasqueofthere01064gut/1064-8.txt).
12                                              No. 21-1865

endorsements … including but not limited to … forms or en-
dorsements that cover business income, extra expense or ac-
tion of civil authority.” (Emphasis added.) AFM neglected to
mention this in its briefs.
                      IV. Conclusion
   The judge did not err in dismissing the amended com-
plaint. We aﬃrm.